DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Priority
This application is a continuation of claims 14/432,808, filed 04/01/2015, which is a
proper National Stage (371) entry of PCT Application No. PCT/EP2013/070471, filed
10/01/2013. Acknowledgement is also made of applicant’s claim for foreign priority under 35
U.S.C. 119(a)-(d) to Application No(s). EP12187050, filed in Europe on 10/02/2012.

Status of the Claims
Claims 21, 24-26, 29-33, 35, 37, 38, 44 and 45 are pending; claims 21, 25, 29, 32, 33, 35 and 38 are amended; claims 1-20, 22, 23, 27, 28, 34, 36, 39-43 and 46-55 are canceled; claim 25 is withdrawn (Applicant elected Group I and the species of predicting risk, fragment SEQ ID NO: 6, and SEQ ID NO: 17, in the reply filed 07/08/2019). Claims 21, 24, 26, 29-33, 35, 37, 38, 44 and 45 are examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 24, 26, 29-33, 35, 37, 38, 44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite a binder that has certain desired binding properties, namely “binder that binds to and forms a complex with Pro-Enkephalin (SEQ ID No. 1), or one or more fragments thereof, wherein said one or more fragments thereof is selected from SEQ ID No. 2, SEQ ID No. 5, SEQ ID No. 6, SEQ ID No. 8, SEQ ID No. 9, SEQ ID No. 10 and SEQ ID No. 11, and wherein in said sample said binder is bound to Pro-Enkephalin or one or more of said fragments at a level below 100 pmol/l”. 
Similarly see claim 32 “binder that binds to and forms a complex with pro-neurotensin 1-117 (SEQ ID NO. 17)”.
As such, the claims encompass a large genus of products that may be characterized by substantial variability. For example, the claimed “binder” is not clearly limited to antibodies or any particular structure that binds as claimed. The recited claim language would encompass any compound (size, shape, molecular weight, name, origin, etc.) that falls within the scope of the claims. Even in the case of binders that are antibodies, the claims encompass a large and highly variable genus as there is no way to visualize what antibodies would bind the specific fragments as claimed (the binders described in terms of what they bind, i.e. the antigens themsevles, rather than structure specific to the binders themselves). The recited claim language places no limitations on the sequences/structure of the binders, and rather defines the binders only in terms of desired binding properties. 
The claim scope with respect to “binder” is potentially enormous depending on how many potential species of the recited genus that meet the structural requirements also meet the functional requirements (the binding described). The originally filed specification fails to disclose sufficient identifying characteristics of the genus such to correlate structure with function and allow one to readily visualize what species of the claimed genus would also exhibit the required functional ability.
The originally filed specification fails to identify any particular species reading on the claimed genus. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the
right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s
contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli
Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v.
G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description
requirement, the specification must describe the claimed invention in sufficient detail that one
skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir.
1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only
their functional activity does not provide an adequate written description of the genus. Reagents
of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a
functional property alone, which must be shared by the members of the genus, is merely
descriptive of what the members of the genus must be capable of doing, not of the substance and
structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of
antibodies with particular functional properties (e.g., high affinity, neutralization activity,
competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming
antibodies with specific properties, e.g., an antibody that binds to human TNF-a with A2
specificity, can result in a claim that does not meet written description even if the human TNF-a
protein is disclosed because antibodies with those properties have not been adequately
described." Centocor Ortho Biotech Inc. vy. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872
F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a)
requires adequate written description of the antibody itself; not just a description of the sequence
to which the antibody binds. Amgen, 872 F.3d at 1378-79.
It is true that functionally defined claims can meet the written description requirement if a
reasonable structure-function correlation is established, whether by the inventor as described
in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at
1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
	It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964) (emphasis added).
	In the present case, there is insufficient evidence of such an established structure-function correlation in the case of binders (such as antibodies, for example) that bind the very specific fragments identified by the claimed SEQ ID Nos. Further, see as discussed in more detail below under 35 U.S.C. 112(b), it is unclear however, the claim language may also appear to suggest additional functional language specific to the claimed binder, see at claim 21 “wherein in said sample said binder is bound…at a level below 100 pmol/l”. It is similarly the case, that this recited language (which appears to suggest functional limitation to the binder) further fails to describe the binder in terms of structure (i.e., one cannot readily visualize what the binder is in terms of what species of the large and variable genus are encompassed by the claim, rather the limitations only describe what it appears to do).
A claimed invention may not be adequately described where an invention is described
solely in terms of a method of its making coupled with its function and there is no described or
art recognized correlation or relationship between the structure of the invention and its function.
A biomolecule defined solely by its ability to perform a function, such as to serve as an antigen
recognizing construct, without a known or disclosed correlation between that function and the
structure of the sequence, normally is not a sufficient identifying characteristic for written
description purposes, even when accompanied by a method of obtaining the biomolecule of
interest, see MPEP 2163.
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir.
2017), see page 17:
An adequate written description must contain enough information about the actual
makeup of the claimed products—“a precise definition, such as by structure, formula, chemical
name, physical properties, or other properties, of species falling within the genus sufficient to
distinguish the genus from other materials,” which may be present in “functional” terminology
“when the art has established a correlation between structure and function.” Ariad, 598 F.3d at
1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that
knowledge of the chemical structure of an antigen gives the required kind of structure-
identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5-16)
(Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino
acid on PCSK9 .. . does not tell you anything at all about the structure of the antibody”); J.A.
1314 (836:9-11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and
responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the
antibody- antigen relationship as searching for a key “on a ring with a million keys on it’)
(internal citations and quotation marks omitted).
Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94
USPQ2d 1161 (Fed Cir. 2010):
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the 
art can ‘visualize or recognize’ the members of the genus.” Id.
Amgen at pages 7-8.
	In this case, there is no disclosure of any species such to be sufficient to represent the claimed genus of binders having the recited functional properties.
There is substantial variability in the genus. Since there are a substantial variety of
compounds possible within the genus, without disclosure of any common partial structure or
other sufficient identifying characteristics of the genus, the claimed genus is not sufficiently described.
	Regarding predictability, without some guidance such as structure-function correlation, it is not possible to visualize the species encompassed by the genus based on recitation of function alone. 
The teachings of Harlow & Lane (Antibodies, A Laboratory Manual, Cold Spring Harbor
laboratory, 1988, pages 25-26 and 37-59) describe how the steps of the humoral immune
response to an immunogen are dependent on APC, T-cell and B-cell recognition and processing
of the immunogen in ways well known in the art to be highly unpredictable and heavily
influenced by the particular immunogen and the specifics of the immunization protocol. Harlow
et al. teach that even small changes in structure, such as loss of a single hydrogen bond, can profoundly affect antibody-antigen interaction (p. 25, last paragraph to page 26, second paragraph).
The principles laid out in Harlow are further illustrated in the teachings of Edwards et al.
("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand
different antibodies to a single protein, BLyS"” J. Mol. Biol. (2003) 334, 103-118, DOI:
10.1016/).jmb.2003.09.054), which shows the immense combinatorial flexibility and capacity of
the human antibody repertoire to generate binding sites to an individual protein antigen, the B-
lymphocyte growth factor known as “BLyS” (see entire document). Edwards describes in detail
how the breadth of antibody structures against a given immunogen can be influenced by the
immunization and/or selection methods (see Discussion Section). 
Lloyd et al. ("Modelling the human immune response: performance of a
10e11 human antibody repertoire against a broad panel of therapeutically relevant antigens”,
Protein Engineering, Design and Selection, Volume 22, Issue 3, 1 March 2009, Pages 159-168,
https://doi.org/10.1093/protein/gzn058) also shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith).
	Further, as another example in the art illustrating the potential scope of the genus of binders (e.g., just with respect to antibodies) encompassed by the pending claim language, see also Meyer et al., (“New Insights in Type I and II CD20 Antibody Mechanisms-Of-Action With a Panel of Novel CD20 Antibodies”, British Journal of Haematology, 2018, 180, 808-820, |https://doi.org/10.1111/bjh.15132). Meyer describes the core binding region of the well-known anti-CD20 antibody rituximab corresponds to amino acid residues 170ANPS173, wherein N171 is the key residue for binding. By contrast, the OBZ and B1 anti-CD20 antibodies share an overlapping epitope with rituximab (170OANPSEKNSP178); however, in contrast to rituximab residues at positions 176-178 contribute the most to binding (see page 809, left col., 2nd full paragraph).
Meyer also described the production and characterization of a panel of new anti-CD20
antibodies which were shown to bind epitopes contained within or nearby the rituximab
170ANPS173 epitope but to bind to different residues than rituximab binds in this region (see
page 811, “New CD20 mAbs with overlapping, but distinct epitopes,” see also page 815-16
bridging paragraph).
	More particularly, Meyer teaches the newly created anti-CD20 mAbs m1 and m2 were
found to bind within but also in the vicinity of the rituximab binding site (m1 and m2) and
elsewhere (m2):
	“detailed epitope mapping was performed for both mIgG2c-CD20 mAbs m1 and m2, by
using PepScan technology. We identified the critical residues of m1 to be 168EPANPSEK175 by
using linear (Figure $2A) and circular (Fig 2C, left) peptides with a positional amino acid scan
covering the larger extracellular loop. Also for m2, a signal decrease below the WT binding
signal occurred within the 1683EPANPSEK175 sequence motif but the binding signal to the
linear (Figure S$2B) and circular (Fig 2C, right) peptide was rather low. This suggests that the
epitope of both mAbs is located on the larger loop in the same region, however their binding
characteristics are different. The data suggests that m1 binds a linear epitope, whereas m2 binds
to a conformational epitope.” (see ibid).
Moreover, while these antibodies of Meyers bind within or nearby the rituximab 170ANPS173 epitope they do so with heavy and light chain CDRs non-homologous to those of rituximab.
	The art establishes that even if multiple antibodies bind epitopes within the same small region of a given polypeptide, it is not uncommon for said antibodies to bind to different amino acid residues even within said small region and for said antibodies to have dissimilar CDRs. 
	The above cited evidence establishes the unpredictability in the art; one cannot readily visualize or recognize the identities of the members of the claimed genus that would be encompassed by the claim and possess both the required functional and structural characteristics claimed. Applicant was not in possession of all binders as claimed capable of the recited binding function. The characteristics defining the genus of binder are unknown as the recited language sets forth only what the binders do and now what they are. There is no disclosure of partial structure or other common structural feature, common to the members of the claimed genus encompassed by the claim, which are responsible for the recited/required function.
Recent court cases have indicated that recitation of an antibody which has specific
functional properties in the absence of knowledge of the antibody sequences that give rise to said
functional properties do not satisfy the requirements for written description. See AbbVie
Deutschland GmbH y. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above.
Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim
antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the
chemical structure of an antigen does not give the required kind of structure-identifying
information about the corresponding antibodies, with the antibody-antigen relationship be
analogized as a search for a key on a ring with a million keys on it.
	As noted previously above, the pending claims are not limited even with respect to binders that are antibodies, but rather the claims are even broader encompassing any binder possessing the desired binding characteristics. 
	For all of these reasons, the specification fails to convey evidence of possession of the entire genus of binder as presently claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, 26, 29-33, 35, 37, 38, 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein in said sample said binder is bound to Pro-Enkephalin or one or more of said fragments at a level below 100 pmol/l”, the recited claim language is indefinite because it is open to multiple conflicting interpretations. For example, it is unclear if the recited claim language is intended as limiting the binder, or rather if the recited language is intended as a threshold level limit of the pro-enkephalin or fragment thereof. Although the pending language suggests this is a characteristic specific to the binder, in referring to the originally filed specification, see for example page 7, the specification refers to the concentration as recited only as a threshold level (for determining risk). For the purposes of examination in reference to the prior art below, the recited limitation is interpreted as intended as a threshold level.
See also this similarly applies at claim 33, reciting “level below 50 pmol/l”; and claim 35, reciting “binder is bound to Pro-Neurotensin…at a level above 78 pmol/l” (these limitations are rejected for the same reasons as discussed above).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 24, 26, 29-33, 35, 37, 38, 44 and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and laws of nature/natural phenomenon without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101 (MPEP at 2106). Regarding MPEP 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
The claim(s) recite(s) “wherein in said sample said binder is bound to Pro-Enkephalin or one or more of said fragments at a level below 100 pmol/l” (independent claim 21); and said level is below 50 pmol/l” (claim 33). Claim 35 (which depends from 32) recites “wherein in said sample said binder is bound to Pro-Neurotensin 1-117 (SEQ ID NO. 17) at a level above 78 pmol/l”. 
As discussed in detail previously above, the claim language at 21 is open to multiple plausible interpretations, one of which is wherein the recited level is a threshold level for detection (the claim therefor referring to the observed binding relative to the recited threshold). Relative to this interpretation, the claims suggest observing binding of the binder to Pro-Enkephalin or the fragments of Pro-Enkephalin as compared to the recited concentration (e.g., a level below 100 pmol/l, below 50 pmol/l), and observing binding of the binder to Pro-Neurotensin as compared to the recited concentration (above 78 pmol/l). 
Such steps/limitations (as at claims 21, 33 and 32) as discussed above, amount to abstract ideas, namely observing binding relative or compared to a threshold amount is classified as both a mathematical concept and a mental process. For example, see these limitations are similar to concepts held to be “abstract mental process”. In particular, comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Furthermore, the recited threshold levels also themselves represent abstract ideas, since a threshold/cut-off value is a mathematical concept. The recitation of specific numerical ranges for the cutoff values (namely 100 pmol/l, 50 pm/l, 78 pmol/l) are values that merely narrow the abstract idea, which do not make the comparison step less abstract and are not sufficient to provide eligibility on their own.
See also at claim 30, “wherein said method is performed to monitor the response of said female subject to preventative and/or therapeutic measures taken for breast cancer or lung cancer”; claim 31, “wherein said method is performed in order to stratify female subjects into risk groups”. Under broadest reasonable interpretation, the indicated “wherein” limitations are considered laws of nature. Specifically, these limitations are directed to a natural relationship, namely the relationship between Pro-Enkephalin or fragments as claimed thereof in relation to a patient’s breast cancer or lung cancer, and the relationship between Pro-Enkephalin or fragments as claimed thereof in relation to a diagnosis related to one’s risk of disease. 
Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77). 
The correlation between Pro-Enkephalin (or the claimed fragments thereof) and a subject’s cancer or risk are judicial exceptions as they exist in principle apart from any human action; the correlation itself therefore cannot form the basis for eligibility. 
Step 2A, Prong 2
The above discussed limitations (those indicated directed to abstract ideas and naturally occurring correlation) are insufficient to integrate into practical application because these steps are the judicial exceptions (and not a practical application thereof). 
In addition to these above discussed limitations, see also the claims recite the steps of “obtaining a sample of bodily fluid from a female subject” and “adding to said sample a binder that binds to and forms a complex with Pro-Enkephalin (SEQ ID No. 1), or one or more fragments thereof within said sample”. Such steps, namely providing a sample and adding a binder are insufficient to integrate the judicial exception(s) because the purpose is merely to obtain the data. These steps do not go beyond insignificant pre-solution activity, i.e., mere data gathering steps necessary in order to use the correlation/abstract idea, similar to the fact pattern as in In re Grams, 888 F.2d 835 (fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Furthermore, the steps of measuring Pro-Enkephalin are recited at a high level of generality and are not tied, for example, to any particular machine or apparatus. 
This is similarly the case regarding the additionally recited active method steps at claim 32, namely obtaining a further sample of bodily fluid obtained from said female subject and adding to said further sample a binder that binds to and forms a complex with Pro-Neurotensin 1-117 (SEQ ID No. 17). These steps are similarly steps considered to be insignificant pre-solution activity. 
Integration into a practical application requires an additional element or combination of additional elements in the claim to apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. See for example MPEP 2106.05 regarding limitations typically considered to integrate into a practical application. 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The additionally recited steps/elements, such as the data gathering steps discussed above further do not add significantly more to the judicial exception(s); the additional recited claim elements are recited at an extremely high level of generality, and are not for example limited to any particular testing technique, platforms or any particular machine or transformation. Detection of the recited analytes (Pro-enkephalin or Pro-Neurotensin) was routine and conventional in the assay art at the time (even with respect to Applicant’s elected species of fragment, namely SEQ ID NO. 6). 
See for example, evidence of the routine and conventional nature of the recited step of contacting the sample with a binder to bind and form a complex are the following citations. Namely, Ernst et al., EP2293079A2 (previously of record), which teaches at Example 5 (see also Figure 1, pages 7-8) an immunoassay comprising obtaining a bodily fluid sample and contacting with antibodies (binders) that bind and form complex with SEQ ID No. 6; and Ernst et al., Proenkephalin A 119-159, a stable proenkephalin A precursor fragment identified in human circulation, Peptides, 27, (2006), p.1835-1840 (previously of record), also teach an immunoassay for the detection of SEQ ID NO. 6 (obtaining a bodily fluid sample, contacting sample with binder). Ernst et al., Proneurotensin 1-117, a stable neurotensin precursor fragment identified in human circulation, 27, (2006), p. 1787-1793 (previously of record) teaches  Pro-Neurotensin 1-117 (SEQ ID NO. 17) as a stable marker in blood for at least 48 hours at room temperature, teaching it can be used as a surrogate for neurotensin (see abstract). Ernst teach binder specific for SEQ ID NO. 17 (see e.g., Figure 1, sequences used for antibody production, see page 1788, col. 2 to page 1789). 
Further, regarding the steps of contacting sample with binder for the targeted analyte(s), every application of the judicial exception would require these steps. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility. 
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting these known analytes. See also MPEP 2106.05(g).
Although the claim is limited to a particular subject population, namely, the claimed method is limited to bodily fluid sample “from a female subject”, such limitations pertaining to the subject/patient population fail to specifically constitute a technical advancement or improvement in the method or the assay art. For example, it is not the case that the active method steps pertaining to the assay (the contacting sample with binder and forming a complex) would be performed any differently depending on this limitation. Limitations regarding the patient population upon whom the method is performed does not clearly go beyond insignificant pre-solution activity, e.g., a mere data gathering step necessary to use the correlation. See Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015): Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.
This is similarly the case regarding the limitations recited at claims 24-26 (limitations specific to the subject from which the sample is obtained). 
There is also evidence of record to indicate that the additional elements, alone or in combination, do not go beyond well-understood, routine and conventional activity.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24, 33, 37, 38, 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ernst et al., EP 22963079 A2.
Ernst et al. teach at Example 5 or para [0038], a method comprising the steps of merely obtaining a sample of bodily fluid from a subject (subjects generally, therefore interpreted as encompassing male and female), including healthy subjects (those not suffering from breast or lung cancer), and adding to said sample a binder (antibody binding reagents) that forma  complex with a fragment of SEQ ID NO. 1, namely that bind with the fragment of SEQ ID NO. 6 (i.e., antibody that binds an epitope in SEQ ID NO. 6 would bind and form complex with SEQ ID NO. 6). Ernst teach healthy subjects as having levels below 100 pmol/l (see for example, Example 6, para [0068], between 40-100 pmol/l).
The preamble of claim 21 recites that the method is “a method for preparing a sample”, however as indicated above, the cited art addresses the only active method steps. It is noted that the statements in the preamble do not provide antecedent basis for terms in the body of the claim and are not essential to understand the limitations or terms in the body of the claim. The normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3).  Considering the prior art teaches the same method steps as claimed, it is similarly considered to be “preparing a sample” consistent with the present claims.
 Regarding claim 24, Ernst includes subjects who are healthy control subjects (see para [0038]), thereby addressing subjects that are female subjects never having been diagnosed with breast or lung cancer at the time the sample was taken.
Regarding claim 33, Ernst includes subjects having a level below 50pmol/l (see as cited above, healthy subjects ranging from 40-100 pmol/l, 40 below 50.
Regarding claim 37, Ernst teach samples including plasma samples (e.g., para [0038]). 
Regarding claim 38, see as discussed previously above, Ernst teach fragment that is fragment of SEQ ID No. 6 (MR-Pro-enkephalin). 
Regarding claim 44 and 45 wherein the subjects have not been diagnosed with cancer (breast or lung, see as previously above). 

Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ernst et al. (2011) in view of Buechler et al., US 7,713,705B2.
Ernst et al. is teaching pro-enkephalin and fragments thereof for the purpose of medical diagnostics (see abstract and paras [0001]-[0002], see teaching used to diagnose a variety of diseases).
Ernst et al. fails to teach performing the method more than once (claim 29); and fails to teach the method performed to monitor response of said female subject to preventative  and/or therapeutic measures taken for breast cancer (claim 30).
Buechler similarly disclose methods of using diagnostic biomarkers for the diagnosis of diseases (abstract). Specifically, Buechler teach the use of diagnostic markers for purposes such as diagnosis, prognosis or evaluation of a subject of interest, for example obtaining a sample for the purpose of determining an outcome of an ongoing condition or the effect of a treatment regimen on a condition (col. 9, lines 15-21, see also col. 37, lines 51-55 referring to obtaining samples more than once, e.g., at admission and after treatment).
It would have been further prima facie obvious to one having ordinary skill in the art to have performed the method (obtained the sample and contacted with binder for the analyte) of Ernst more than once, namely to have repeated the method, in order to monitor treatment, i.e., one having ordinary skill would be motivated to perform the modification to assess a patient’s response to treatment, as taught by Buechler et al. In particular the modification would be an obvious matter of applying a known technique to a known method, since Buechler teach such treatment monitoring as a technique known in the art applicable to methods of measuring diagnostic biomarkers. One having ordinary skill would have a reasonable expectation success applying a known technique for its intended purpose.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ernst et al. (2011) in view of Johnson et al., Diabetes, Insulin Use, and Cancer Risk: Are Observational Studies Part of the Solution- or Part of the Problem?, Diabetes Journals, 59, (2010), p. 1129-1131.
Ernst teach a method substantially as claimed, however Ernst fails to teach sample taken from a subject that has been diagnosed with cardiovascular disease or diabetes (claim 26).
Johnson et al. teach (page 1129, col. 1, para 1) teach people with type 2 diabetes are more likely to develop cancer (subjects with diabetes are at increased risk of cancer).
It would have been prima facie obvious (and one having ordinary skill would have a reasonable expectation of success) to have performed the method as taught by Ernst (2011) (indicated diagnostic for diseases including cancer) on subjects including those with diabetes (those previously diagnosed with diabetes) because those with diabetes are at increased risk of cancer.  

Claims 32 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ernst et al. (2011) in view of Forgez et al., US PG Pub No. 2011/0305633 (previously of record), Ernst et al., Proneurotensin 1-117, a stable neurotensin precursor fragment identified in human circulation, 27, (2006), p. 1787-1793 (previously of record) and Valkirs et al., US PG Pub No. 2003/0109420.
Ernst et al. (2011) teach a method substantially as claimed, however, Ernst (2011) fails to teach obtaining a further sample and adding to said further sample a binder that binds to and forms a complex with Pro-Neurotensin 1-117 (SEQ ID No. 17). 
Forgez et al. teach (abstract and paras [0053]-[0054]) the level of pro-neurotensin and/or neurotensin in a sample of bodily fluid correlates with risk of breast cancer, specifically teaching elevated level indicates risk. 
Ernst 2006 teaches  Pro-Neurotensin 1-117 (SEQ ID NO. 17) as a stable marker in blood for at least 48 hours at room temperature, teaching it can be used as a surrogate for neurotensin (see abstract). Ernst teach binder specific for SEQ ID NO. 17 (see e.g., Figure 1, sequences used for antibody production, see page 1788, col. 2 to page 1789). 
Valkirs et al., teaches methods for the diagnosis and evaluation, specifically early detection and differentiation, of a health condition based on sample analysis regarding the presence and amount of members of a panel of markers (see abstract). Specifically, at paras [0017], [0031], [0107], and [0184], Valkirs et al. teach combining a plurality of makers can increase the predictive value of an analysis in comparison to an analysis of individual markers; and particularly the 'multimarker' strategy presents a benefit with regards to risk stratification, see para [0184].
It would have been prima facie obvious to have modified Ernst (2011) in order to further obtain a sample and detect pro-neurotensin (SEQ ID No. 17) in order to increase the predictive/diagnostic value of the marker for a particular diagnosis, namely for cancer, specifically because pro-enkephalin is recognized as diagnostic for many diseases (see Ernst 2011) including cancer, and Valkirs teach multi-marker approach as a way to increase predictive value (a technique to increase predictive value). It would have been obvious to have combined the markers because pro-neurotensin is an art recognized marker known detectable for predicting risk/associated with breast cancer. As such, one having ordinary skill would have a reasonable expectation of success because by modifying to further include the marker of Ernst (2006), one would expect to narrow the diagnostic result and more specifically achieve a prediction regarding cancer, namely breast cancer. 
Regarding claim 35, Ernst (2006) demonstrate detection in subjects measuring a level in some subjects above 78 pmol/l. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24, 26, 29-32, 35, 37, 38, 44 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-20 of U.S. Patent No. 9,702,876. Although the claims at issue are not identical, they are not patentably distinct from each other because US 9,702,876 similarly recites a method comprising obtaining a bodily fluid sample from a female subject and contacting the sample with a binder for pro-enkephalin (SEQ ID NO. 6) (see claim 1).
Regarding claim 24, see US 9,702,876 at claim 2.
Regarding claim 26, see US 9,702,876 at claim 4.
Regarding claim 29, see US 9,702,876 at claim 10.
Regarding claim 30, see US 9,702,876 at claims 10 and 11.
Regarding claim 31, see US 9,702,876 at claim 6.
Regarding claim 32, see US 9,702,876 at claim 12.
Regarding claim 35, see US 9,702,876 at claim 13.
Regarding claim 37, see US 9,702,876 at claim 1 (serum  or plasma).
Regarding claim 38, see US 9,702,876 at claim 14.
Regarding claims 44 and 45, see US 9,702,876 at claim 1.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,702,876 in view of Buechler et al. 
US 9,702,876 recites a method substantially as claimed (reciting a threshold of 100 pmol/l), however fails to teach level is below 50pmol/l.
Buechler disclose methods of using diagnostic biomarkers for the diagnosis of diseases (abstract). Regarding threshold levels, see Buechler teach adjusting thresholds to optimize assay sensitivity and specificity (col. 20, lines 57-61; col. 62, lines 43-48; see also col. 4, lines 49-55 referring to selection of a threshold level). 
It would have been further prima facie obvious to have arrived at the claimed threshold value (50 pmol/l) as an obvious matter of routine optimization of experimental conditions, namely selecting a threshold that achieves the desired sensitivity and specificity. One having ordinary skill would have a reasonable expectation of success because selection an optimal threshold level is well within the skill level of the ordinary artisan (see based on the teaching of Buechler).

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive for the following reasons.
Applicant argues the rejection of claims under 35 U.S.C. 112(a), specifically indicating amendments to the claims to overcome the previous rejection (see remarks page 7). However, see the pending grounds of rejection set forth above. Although the claims have been amended, the amendments fail to provide sufficient written description for the claimed genus “binder”.
Regarding the rejection of claims under 35 U.S.C. 101, at remarks pages 7-8 Applicant argues the amendments to the claims, specifically the method now recited as a “method of preparing a sample”. Applicant argues the claims no longer are directed to a naturally occurring correlation or an abstract idea. However, this is not persuasive, see the revised grounds of rejection set forth in detail above. Although the preamble of the claim recites a method of preparing a sample, see specifically the claim under broadest reasonable interpretation does encompass comparison to a threshold level (100pmol/l, i.e., observing binding relative to this threshold amount), which is considered an abstract idea. Similarly, see dependent claims as indicated in the rejection above, there are still dependent claims directed to natural phenomenon. 
Applicant further argues the amendments to the claims in order to overcome the rejection on the grounds of non-statutory double patenting. However, even as amended to recite the method is a method of preparing a sample, the preamble is reasonably considered to be directed to intended use. It is maintained that US 9,702,876 still recites all the same method steps/elements as claimed (see as indicated above).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641